Opinion issued April 27, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–03–01344–CV




LEE SIMPSON A/K/A LEE HAYWOOD SIMPSON, Appellant

V.

HOUSTON INDEPENDENT SCHOOL DISTRICT, HARRIS COUNTY
EDUCATION DISTRICT, CITY OF HOUSTON HARRIS COUNTY,
HARRIS COUNTY EDUCATION DEPARTMENT, PORT OF HOUSTON
AUTHORITY OF HARRIS COUNTY, HARRIS COUNTY FLOOD
CONTROL DISTRICT, HARRIS COUNTY HOSPITAL DISTRICT, AND
HOUSTON COMMUNITY COLLEGE SYSTEM, Appellees




On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2001-33004




MEMORANDUM OPINIONAppellant Lee Simpson a/k/a Lee Haywood Simpson has failed to timely file
a brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant Lee Simpson a/k/a Lee
Haywood Simpson did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Hanks.